DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              SECURITAS SECURITY SERVICES USA, INC.,
                            Petitioner,

                                      v.

                             CARL WILLIAMS,
                               Respondent.

                               No. 4D21-186

                              [June 16, 2021]

  Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE17-006679 (04).

  Stephanie M. Simm and Christine L. Welstead of Bowman and Brooke
LLP, Miami, for petitioner.

   Milton Blaut and Patricia Francois of Blaut Weiss Law Group,
Plantation, for respondent.

PER CURIAM.

   The petitioner seeks certiorari review of the trial court’s discovery order,
which requires the petitioner to produce financial records from its parent
company and two of the petitioner’s individual employees in response to
the respondent’s requests for punitive damages discovery. We grant the
petition.

   Review by certiorari can be appropriate where the trial court compels
the production of private financial information from non-parties. Borck v.
Borck, 906 So. 2d 1209, 1211 (Fla. 4th DCA 2005). “When confidential
information is sought from a non-party, the trial court must determine
whether the requesting party establishes a need for the information that
outweighs the privacy rights of the non-party.” Westco, Inc. v. Scott Lewis’
Gardening & Trimming, Inc., 26 So. 3d 620, 622 (Fla. 4th DCA 2009).

   Under the circumstances of this case, we conclude that the trial court
departed from the essential requirements of law by ordering the non-
parties to disclose financial information. See Rowe v. Rodriguez-Schmidt,
89 So. 3d 1101, 1104 (Fla. 2d DCA 2012) (“[T]he trial court departed from
the essential requirements of the law because it ordered production of a
nonparty’s financial information without considering any evidence
regarding its relevance.”).

   The non-party individual employees’ financial information is not
discoverable.    Assuming the respondent seeks the information to
determine whether large sums are being paid to the individuals, thus
reducing the petitioner’s net worth, the same information can be gleaned
from the petitioner’s own financial records. Thus, the respondent has not
shown a need for the individual employees’ financial records.

    As for the non-party parent company, which the respondent alleges is
a pass-through entity, the parent company’s financial records might be
relevant to determining the petitioner’s net worth. However, the rule of
civil procedure governing subpoenas “provides a much more appropriate
method of obtaining these documents,” and offers an opportunity for the
parent company’s “views on the matter to be considered.” Pennwalt Corp.
v. Plough, Inc., 85 F.R.D. 257, 263 (D. Del. 1979).

   This case is distinguishable from our decision in American Honda Motor
Co. v. Votour, 435 So. 2d 368, 369 (Fla. 4th DCA 1983), where we held that
a parent corporation, engaged in litigation, can produce records of its
wholly owned subsidiary.        Here, the respondent seeks the parent
company’s financial records from the subsidiary. The petitioner, as
subsidiary, does not have control over the parent company and cannot
require the parent company to produce its financial records absent a
subpoena.

   Accordingly, we grant the petition and quash the discovery order.

   Petition granted.

LEVINE, C.J., WARNER and GROSS, JJ., concur.

                           *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                    2